DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on January 5, 2021 in response to a non-final office action dated November 13, 2020 for application 16/517338.  Claims 2 – 21 are pending.
Terminal Disclaimer
The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10,409,578, 9,893,942, and 9,641,388 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement in customized deployments for an information management cell installed in a computing system, wherein a recommended deployment configuration is generated based on data storage requirements and software associated with the information management cell, wherein deployment configuration rules are 
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Agarwala (U.S. 2012/0042055 A1; herein referred to as Agarwala) in view of Sinha (U.S. 2015/0350101 A1; herein referred to as Sinha) in further view of Breitgand et al. (U.S. 2012/0240110 A1; herein referred to as Breitgand) in further view of Prahlad et al. (U.S. 2010/0332401 A1; herein referred to as Prahlad) in further view of Grandhe (U.S. 2014/0280918 A1; herein referred to as Grandhe) and in further view of Dwarampudi et al. (U.S. 2015/0172120 A1; herein referred to as Dwarampudi) does not teach a system and method for obtaining system information indicative of one or more requirements of an information management cell, wherein the system information comprises one or more of a number of client computing devices,  a number of servers, an amount of storage capacity, software associated with the information management cell, and computing infrastructure information that indicates whether to enable functionality relating to one or more of: redundancy, deduplication, parallel restore, and disaster recovery.  Further, an electronic database comprising deployment configuration rules is accessed and is usable to generate at least one recommended deployment configuration based at least in part on the one or more requirements of the information management cell, wherein the deployment configuration rules comprise one or more of an algorithm for generating a recommended deployment configuration, and a guideline for generating a recommended deployment configuration.  Therein, the at least one recommended deployment configuration is presented, wherein the recommended 
Agarwala teaches an integrated provisioning framework that automates the process of provisioning storage resources, end-to-end, for an enterprise storage cloud environment.  Agarwala teaches some of the elements of the claimed invention: (obtain system information indicative of one or more requirements of an information management cell (e.g. workload – see ¶¶ [0052- 0056]) wherein the system information comprises one or more of a number of client computing devices, a number of servers (see ¶ [0037]), an amount of storage capacity (see ¶ [0069]), and software associated with the information management cell (see ¶ [0045]), an algorithm for generating a recommended deployment configuration (e.g. configuration plan) (see ¶¶[0062 -0063]) and a guideline for generating a recommended deployment configuration (see ¶ [0069] ¶ [0070]); and generate an installation script (e.g. deployment scripts) for the information management cell based at least in part on the at least one recommended deployment configuration (see ¶ [0070]), wherein execution of the installation script causes automated installation of software components on one or more computing devices within the information management cell (see ¶¶ [0071- 0078]).  However, Agarwala does not teach all of the elements of the claimed invention.
Sinha teaches a cloud deployment platform with an application management server executing thereon, and a cloud management server configured to manage a plurality of virtual machines deployed in a cloud infrastructure.  When combined with Agarwala, Sinha teaches (access deployment configuration rules (e.g. application blueprint) usable to generate at least one recommended deployment configuration (e.g. deployment plan) (see ¶¶ [0024 -0026], Fig. 1) based at least in part on the one or more requirements of the information management cell (e.g. virtualized cloud-based application) (see ¶ [0022]) and deployment configuration rules comprise (e.g. application blueprint) (see ¶ [0020]).  However the combination of Agarwala and Sinha does not teach all of the elements of the claimed invention.
Breitgand teaches deploying a virtual machine (VM) on a host.  When combined with Agarwala and Sinha, Breitgand teaches deduplication (see ¶ [0040]).  However the combination of Agarwala, Sinha and Breitgand does not teach all of the elements of the claimed invention.
Prahlad teaches data storage operations, including content-indexing, containerized deduplication, and policy-driven storage, within a cloud environment.  When combined with Agarwala, Sinha, and Breitgand, Prahlad teaches parallel restore (see ¶ [0006]) and disaster recovery (see ¶ [0065]).  However the combination of Agarwala, Sinha, Breitgand, and Prahlad does not teach all of the elements of the claimed invention.
Grandhe teaches a method of enabling a user to determine cloud service resource requirements of a modeled cloud service solution, deploy an actual cloud service solution having cloud service resources defined by the cloud service resource requirements of the modeled cloud service solution.  When combined with Agarwala, Sinha, Breitgand, and Prahlad, Grandhe teaches create one or more schedules relating to storage operations of the information management cell (see ¶ [0078]).  However the combination of Agarwala, Sinha, Breitgand, Prahlad, and Grandhe does not teach all of the elements of the claimed invention. 
Dwarampudi teaches the managing of non-conforming entities in an information management system.  When combined with Agarwala, Sinha, Breitgand, Prahlad, and Grandhe, Dwarampudi teaches a number of storage managers, a number of secondary storage devices (see ¶¶ [0005- 0007])   
Agarwala, Sinha, Breitgand, Prahlad, Grandhe, and Dwarampudi, singularly or in combination, while teaching various techniques for configuring information management systems does not teach ordered steps that obtain specific requirements of an information management cell including computing infrastructure information, and when accessing deployment configuration rules, the requirements are used to generate a deployment configuration to match said specific requirements including schedules relating to storage operations of the information management cell, from which an installation script is generated and executed to cause automated installation of software components within devices of the information management cell.  The prior art does not teach with specificity the elements identified in the recited claim language that are used to provide requirements for the information management cell that are used in conjunction with deployment configuration rules to generate a recommended deployment configuration that can be automatically installed via an installation script.  Thus, the claim language is distinguished from the prior art by providing an ordered combination of limitations and elements to enable a customized deployment of information management cells that leverages the data known by the system and updates the data after a deployment to invigorate future deployments.  The limitations as recited (access deployment configuration rules usable to generate at least one recommended deployment configuration based at least in part on the one or more requirements of the information management cell; generate an installation script for the information management cell based at least in part on the at least one recommended deployment configuration) and as an ordered combination identify distinctive elements of the claimed invention. When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 74 – 87; ¶ ¶ [0217 – 0244], 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2 – 21 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/JAMES N FIORILLO/Examiner, Art Unit 2444